Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 38-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The newly submitted claims 38, 40 and 53 recites the limitation of “the first wiring layer including at least a pixel transistor”.  Since there was no support in the original disclosure for the claimed first wiring layer including a pixel transistor, the recited limitation constitutes new matter.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 53-57 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of prior U.S. Patent No.10,811,454. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 112
Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 52, the third region of line 2 recited therein lacks a proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 40-44 and 46-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanquart (WO2012/155142).
Regarding claim 40, as far as the claim is understood, Blanquart discloses a light detecting device comprising: a first section including: a first substrate layer (210, 310) at a light incident side of the first section, the first substrate layer including at least a photoelectric conversion region (205, 350) configured to output a pixel signal; a first wiring layer (Fig.3h; 330) at an opposite side of the light incident side of the first section; a second section including: a second substrate layer (220, 311) including first and second regions; the first region (in view of Fig.3i, a first region comprising a first row of supporting circuits 370) including a first logic portion configured to generate first pixel data based on the pixel signal; and the second region (in view of Fig.3i, a second region comprising a second row of supporting circuits 370) including a second logic portion configured to generate second pixel data based on the first pixel data; and a second wiring layer (Fig.3h; 340), wherein the first and second sections are bonded together such that the first and second wiring layers face each other, and wherein the first and second substrate layers are electrically connected through the first and second wiring layers (Figs.3g-3i).
Regarding claims 41-44, the limitations therein are shown in Fig.3i of Blanquart.
Regarding claims 46-47, the limitations therein are shown in Fig.4 of Blanquart.
Regarding claims 48-50, the limitations therein are shown in Figs.3g-3aa of Blangquart.
Regarding claim 51-52, as far as the claim is understood, the limitations therein are shown in Figs.3g-3h of Blanquart.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 38-39 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (WO2012/155142).
Regarding claim 38, as far as the claim is understood, Blanquart discloses a light detecting device comprising: a first section including: a first substrate layer (210, 310) at a light incident side of the first section, the first substrate layer including at least a photoelectric conversion region (205, 350) configured to output a pixel signal; a first wiring layer (Fig.3h; 330) at an opposite side of the light incident side of the first section; a second section including: first and second regions separated by a separation region (Fig.3i); the first region (in view of Fig.3i, a first region comprising a first row of supporting circuits 370) including: a second substrate layer (a portion of 311 supporting a first row of supporting circuits 370) a logic portion configured to generate first pixel data based on the pixel signal, and a second wiring layer (a portion of 340 positioned above a first row of supporting circuits 370); the second region (in view of Fig.3i, a second region comprising a second row of supporting circuits 370) including: a third substrate layer (a portion of 311 supporting a second row of supporting circuits 370) and a third wiring layer (a portion of 340 positioned above a second row of supporting circuits 370), wherein the first and second sections are bonded together such that the first and second wiring layers face each other and the first and third wiring layers face each other and the first and third wiring layers face each other, and wherein the first and second substrate layers are electrically connected through the first and second wiring layers and the first and third substrates are electrically connected through the first and third wiring layers (Figs.3g-3aa).  Blanquart differs from the claimed invention in that it does not specifically mention that the use of a memory portion for storing pixel data.  However, such use is well known in the art and would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.  In addition, regarding the limitation of “a third substrate layer”, it should be noted that there is no claim requirement that a second substrate layer and a third substrate layer should be different and separate from each other. 
Regarding claim 39, the limitation therein is shown in Fig.3i of Blanquart.
	Regarding claim 45, although Blanquart does not specifically mention that the use of a memory portion for storing pixel data.  However, such use is well known in the art and would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Endo et al (US 2020/0185446) is cited for disclosing a solid state image pickup apparat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878